Citation Nr: 1639656	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of dental trauma and/or temporomandibular joint  syndrome (TMJ). 

2.  Entitlement to service connection for gastroesopheageal reflux disease (GERD), to include as secondary to service-connected residuals of dental trauma and/or TMJ.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the District of Columbia Army National Guard from June 1962 through August 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in May 2014. 

These matters were previously remanded by the Board in August 2014 and February 2016 for further development. 

The issue of GERD addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence does not support a finding that the Veteran has a current diagnosis of PTSD and an acquired psychiatric disorder is not related to his active military service or a service-connected condition. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran is service-connected for residuals of dental trauma and TMJ from an August 1964 motor vehicle accident while he was in a period of ACDUTRA. Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).





A. PTSD

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD that is secondary to his service-connected dental trauma and TMJ. 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2015).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

However, VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's.  Id.

In terms of element (1), the evidence does not support a finding that the Veteran has a current diagnosis for PTSD or any other psychiatric disorder. The October 2014 VA examiner found that the Veteran did not have a mental health diagnosis under the DSM-5 criteria. A March 2016 VA examiner further found that the Veteran does not meet the DSM-5 criteria for a psychiatric disorder. Moreover, the Veteran does not report clinically significant symptoms of PTSD, depression, anxiety or any other psychiatric disorder. The Veteran also had a rule out diagnosis for PTSD in September 2014 after reporting in August 2014 with fatigue that he related to stress. The weight of the evidence is against finding any current psychiatric diagnosis to include PTSD. 

However, even if the Veteran does have a current psychiatric disorder, there is no probative evidence that it is linked to an in-service event. The Board points out that the Veteran was diagnosed in 2006 with "pain disorder associated with psychological factors" but the treatment records do not show any connection to service. Specifically, a July 2014 letter from a private therapist indicates that she treated the Veteran starting in 2006. The referral was for the purpose of teaching the Veteran methods of managing stress and pain with the goal of pain reduction. The Veteran was diagnosed with pain disorder associated with psychological factors and general medical condition. She taught the Veteran stress management techniques to reduce physical pain through the reduction of anxiety. She notes that the symptoms the Veteran reported came from negative experiences in childhood. Moreover, the therapist noted that she was unable to evaluate the Veteran for PTSD given that she only had a master's degree. 

Based on the above, element (1) for service connection for PTSD cannot be satisfied. Even if the Veteran may have a current diagnosis of "pain disorder associated with psychological factors", there is no probative evidence to link this condition to an in-service event or service-connected condition. Therefore, the Veteran's claim must be denied. 

II. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). According to the record, the Veteran was provided with adequate notice regarding his service connection claim within a June 2006 notice letter. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, SSA disability records, and lay statements in support of the Veteran's claim; all such records have been associated with the claims file. 

Notably, following the August 2014 Board remand, the RO obtained available service treatment records from August 1964 when the Veteran was hospitalized at Valley Forge Army General Hospital. To the extent that a July 2015 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicates additional service treatment records from the Army Reserve Hospital in Indian Town Gap, Pennsylvania, and Walter Reed Army Hospital in Washington, DC, are unavailable, the Board finds that additional remand to obtain such records is not required, as further efforts to obtain such records would be futile. See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

Furthermore, following the February 2016 remand, the Veteran received an addendum opinion from a VA examiner in March 2016 which continued to find no current psychiatric diagnosis but also addressed the Veteran's reports of symptoms and found that they were not clinically significant. 

Given the above development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required regarding the Veteran's claim of entitlement to service connection for GERD. See Stegall, 11 Vet. App. 268    


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of dental trauma and/or temporomandibular joint syndrome (TMJ) is denied. 


REMAND

The Veteran has a current GERD disability and also reports a difficulty with chewing food. The Veteran reports that food sometimes feels "stuck in his chest". The October 2014 VA examination found that the Veteran's GERD was less likely than not related to his in-service dental injury and fractured jawbone. The examiner noted that the Veteran developed GERD in 1983 which was well after service discharge. However, this opinion did not specifically address whether the GERD was caused or aggravated by the Veteran's difficulty with chewing and digesting food. Therefore, the claim was remanded for these specific findings. In the subsequent addendum opinion, the examiner found that she concurred with the prior medical opinion. Furthermore, she found that TMJ etiology is a separate entity from GERD and there is no real relationship between the two diagnoses. She cited the aggravating factors of GERD to be smoking, alcohol, late night eating, spicy foods and over eating. However, the February 2016 remand instructions specifically asked for a "clear discussion of the effects of the Veteran's ability to chew and/or digest food".  Because this was not done, there was not substantial compliance with remand directives. 




Accordingly, the case is REMANDED for the following action:

1. Order an addendum opinion from the February 2016 VA examiner or if she is unavailable, an equally qualified VA examiner may be substituted.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that the Veteran's current GERD is (a) caused by and/or (b) aggravated by any service-connected residuals of dental trauma and/or TMJ, with a clear discussion of the effects on the Veteran's ability to chew and/or digest food.  
 
All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

2. Then, readjudicate the issue of service connection for the claimed GERD condition. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.








The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


